Title: From Thomas Jefferson to James P. Cocke, 10 September 1806
From: Jefferson, Thomas
To: Cocke, James P.


                        
                            Dear Sir
                            
                            Monticello Sep. 10. 06.
                        
                        Presuming you will come to the district court, I will ask the favor of you to call & pass an evening with
                            me. there is a subject, interesting to us both, on which I would ask a conversation. perhaps, in addition to this
                            circumstance, you may have a curiosity to ride & see my mills. hoping therefore the pleasure of your company I tender
                            you my friendly salutations & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    